Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 1 of 32

                 2019-23202 / Court: 281




                                                             k
                                                         l er
                                                      C
                                                      t
                                                   ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
               p yO
            Co
             
         ial
     offic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 2 of 32




                                                             k
                                                         l er
                                                      C
                                                      t
                                                   ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
               p yO
            Co
             
         ial
     offic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 3 of 32

                 2019-23202 / Court: 281




                                                             k
                                                         l er
                                                      C
                                                      t
                                                   ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
               p yO
            Co
             
         ial
     offic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 4 of 32




                                                       k
                                                      ler
                                                   tC
                                                ric
                                               ist
                                             D
                                           ss
                                        rge
                                     Bu
                                  lyn
                              ari
                            fM
                         eo
                      ffic
                   yO
                 op
              lC
           icia
         off
      Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 5 of 32




                                                       k
                                                      ler
                                                   tC
                                                ric
                                               ist
                                             D
                                           ss
                                        rge
                                     Bu
                                  lyn
                              ari
                            fM
                         eo
                      ffic
                   yO
                 op
              lC
           icia
         off
      Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 6 of 32




                                                             k
                                                         l er
                                                      tC
                                                   ric
                                                 ist
                                             sD
                                           es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un




                                                               EXHIBIT B
             Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 7 of 32
                                      Harris County Docket Sheet


2019-23202
COURT: 281st
FILED DATE: 4/1/2019
CASE TYPE: Debt/Contract - Consumer/DTPA

                                        TRAN, NHAT




                                                                                 k
                                 Attorney: WILLIS, JAMES WINSTON




                                                                             l er
                                               vs.




                                                                         C
                UNITED PROPERTY & CASUALTY INSURANCE COMPANY




                                                                           t
                                                                        ric
                                 Attorney: SMITH, SARAH RUSSELL




                                                                       ist
                                                                   sD
                                      Docket Sheet Entries
         Date         Comment




                                                                  es
                                                             rg
                                                        Bu
                                                      n
                                                  ily
                                               ar
                                            M
                                         of
                                      e
                                  ffic
                            p   yO
                         Co
                       ial
                   ffic
                   o
                Un




2019-23202                                                                               Page 1 of 1

281                                                                             5/13/2019 1:39:20 PM
                                                                                 EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 8 of 32

                 2019-23202 / Court: 281




                                                             k
                                                         l er
                                                      C
                                                      t
                                                   ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
               p yO
            Co
             
         ial
     offic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 9 of 32




                                                             k
                                                         l er
                                                      C
                                                      t
                                                   ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
               p yO
            Co
             
         ial
     offic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 10 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 11 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 12 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 13 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 14 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 15 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 16 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 17 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 18 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 19 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 20 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 21 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 22 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 23 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 24 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 25 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 26 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 27 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 28 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 29 of 32




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un




                                                               EXHIBIT B
      Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 30 of 32                            5/6/2019 2:12 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 33330712
                                                                                                        By: Raven Hubbard
                                                                                                  Filed: 5/6/2019 2:12 PM

                                     CAUSE NO: 2019-23202

NHAT TRAN                                         §                IN THE DISTRICT COURT
                                                  §
VS.                                               §
                                                  §                 HARRIS COUNTY, TEXAS
                                                  §
UNITED PROPERTY & CASUALTY                        §
INSURANCE COMPANY                                 §                281ST JUDICIAL DISTRICT


      DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
             ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“Defendant” or

“United Property”), Defendant in the above-entitled and numbered cause and files this, its

Original Answer to Plaintiff’s Original Petition and would respectfully show unto the Court the

following:

                                                 I.

                                      GENERAL DENIAL

         United Property asserts a general denial as is authorized by Rule 92 of the Texas Rules of

Civil Procedure, and requests that Plaintiff be required to prove his charges and allegations

against United Property by a preponderance of the evidence as is required by the Constitution

and law of the State of Texas.

         Defendant reserves the right to supplement this Answer in accordance with the Texas

Rules of Civil Procedure.

                                                II.

                                 REQUEST FOR DISCLOSURE

         Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194.



4836-3753-2822.1                                                                        EXHIBIT B
     Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 31 of 32



                                              III.

                                   PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiff take nothing by his suit, that Defendant

recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.


                                            Respectfully Submitted,

                                            LEWIS BRISBOIS BISGAARD & SMITH LLP


                                            By: /s/ Sarah R. Smith
                                                Sarah R. Smith
                                                Texas State Bar No. 24056346
                                                Sarah C. Plaisance
                                                Texas State Bar No. 24102361
                                                24 Greenway Plaza, Suite 1400
                                                Houston, Texas 77046
                                                Telephone: 713.659.6767
                                                Facsimile: 713.759.6830
                                                sarah.smith@lewisbrisbois.com
                                                sarah.plaisance@lewisbrisbois.com

                                                ATTORNEYS FOR DEFENDANT,
                                                UNITED PROPERTY & CASUALTY
                                                INSURANCE COMPANY




4836-3753-2822.1                                                                    EXHIBIT B
     Case 4:19-cv-01759 Document 1-2 Filed on 05/13/19 in TXSD Page 32 of 32



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
served on all counsel of record by electronic filing, certified mail, and/or facsimile on this 6th day
of May, 2019.

James Willis
Richard Daly
Daly & Black, PC                               Via Eserve
2211 Norfolk St., Suite 800
Houston, TX 77098
jwillis@dalyblack.com
rdaly@dalyblack.com
ecfs@dalyblack.com
Attorney for Plaintiffs

                                               /s/ Sarah R. Smith
                                               Sarah R. Smith




4836-3753-2822.1                                                                        EXHIBIT B
